84 F.3d 303
109 Ed. Law Rep. 622
Angela PIGGEE, Appellant,v.Jimmy JONES, Individually and as Superintendent of Schoolsof the Hope, Arkansas School District No. 1A;  TheBoard of Education of the Hope, ArkansasSchool District No. 1A, Appellees.
Nos. 95-2492, 95-3716.
United States Court of Appeals,Eighth Circuit.
Submitted May 15, 1996.Decided May 24, 1996.

Mark Burnett, Little Rock, Arkansas, argued (John W. Walker and Austin Porter, Little Rock, Arkansas, on the brief), for appellant.
R. Gary Nutter, Texarkana, Arkansas, argued (William Clay Brazil, Conway, Arkansas, on the brief), for appellees.
Before FAGG, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Angela Piggee appeals the district court's ruling that the Arkansas Teacher Fair Dismissal Act of 1983, Ark.Code Ann. §§ 6-17-1501 et seq.  ("TFDA"), does not create a property interest in the renewal of her teacher's contract that is protected by the federal Constitution.   She also contends the district court improperly denied her request for attorney's fees after ruling in her favor on her state law claim that the Hope Arkansas School District violated the TFDA by renewing her elementary school principal's contract at the assistant principal level. A review of the record and the parties' contentions on appeal persuade us that the district court was correct in ruling (i) our decision in Hilton v. Pine Bluff Public Schools, 796 F.2d 230, 232 (8th Cir.1986), that the prior TFDA did not create a protected property interest in nonrenewal applies to the 1983 TFDA as well, see Hubbard v. Parker, 994 F.2d 529, 531 (8th Cir.1993);  and (ii) a claim for violation of the TFDA's mandatory procedures is not a claim "for labor or services, or breach of contract" for which attorney's fees may be awarded to the prevailing party under Ark.Code Ann. § 16-22-308.


2
Accordingly, we affirm.